 

Exhibit 10.1

 



DATE: November 18, 2019     TO:

Duke Energy Corporation

550 South Tryon Street

Charlotte, North Carolina  28202-1803

    FROM:

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

    SUBJECT: Issuer Forward Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between JPMorgan Chase
Bank, National Association (“Dealer”), and Duke Energy Corporation
(“Counterparty”), on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below. This Confirmation is a confirmation for purposes of Rule 10b-10
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates and supersedes all prior or contemporaneous written or oral
communications with respect thereto. This Confirmation shall supplement, form a
part of, and be subject to an agreement (the “Agreement”) in the form of the
1992 ISDA Master Agreement (Multicurrency – Cross Border) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation) on the Trade Date. The
Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation. Any
reference to a currency shall have the meaning contained in Section 1.7 of the
2006 ISDA Definitions as published by ISDA.

 

THIS CONFIRMATION AND THE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
Notwithstanding the foregoing, or anything to the contrary in this Confirmation
or the Agreement, counterparty does not by this Confirmation or the Transaction
hereunder submit to the jurisdiction of any foreign nation or foreign
supranational organization or such entity’s laws or regulations, including
without limitation the European Market Infrastructure Regulation. This
Confirmation, THE AGREEMENT and the Transaction are intended to be governed by
the internal laws of the State of New York and not the laws, rules or
regulations of any foreign jurisdiction.

 



 

 

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY IN CONNECTION WITH ALL MATTERS
RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM
OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

The time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty.

 

1.            In the event of any inconsistency among this Confirmation, the
Swap Definitions, the Equity Definitions or the Agreement, the following will
prevail for purposes of the Transaction in the order of precedence indicated:
(i) this Confirmation; (ii) the Equity Definitions; (iii) the Swap Definitions
and (iv) the Agreement.

 

2.            Each party will make each payment specified in this Confirmation
as being payable by such party not later than the specified due date, for value
on that date in the place of the account specified below or otherwise specified
in writing, in freely transferable funds and in a manner customary for payments
in the required currency.

 

3.            General Terms:

 

Buyer: Dealer.     Seller: Counterparty.     Trade Date: November 19, 2019.    
Effective Date: November 21, 2019, or such later date on which the conditions
set forth in Section 4 of this Confirmation have been satisfied.     Number of
Shares: Initially, (x) if no Initial Hedging Disruption (as defined in Section
4(b)) occurs, 25,000,000 Shares (the “Full Number of Shares”) or (y) if an
Initial Hedging Disruption occurs, the Reduced Number of Shares (as defined in
Section 4(b)).     Maturity Date: December 28, 2020 (or, if such date is not a
Clearance System Business Day, the next following Clearance System Business
Day).


 



-2-

 

 

Daily Forward Price: On the Effective Date, the Initial Forward Price, and on
any other day, the Daily Forward Price as of the immediately preceding calendar
day multiplied by the sum of (i) 1 and (ii) the Daily Rate for such day;
provided that on each Forward Price Reduction Date (including, for the avoidance
of doubt, any Forward Price Reduction Date occurring from the Trade Date to a
date on or before the Effective Date), the Daily Forward Price in effect on such
date shall be the Daily Forward Price otherwise in effect on such date, minus
the Forward Price Reduction Amount for such Forward Price Reduction Date.    
Initial Forward Price: USD 85.99.     Daily Rate: For any day, (i)(A) Overnight
Bank Funding Rate for such day, minus (B) the Spread, divided by (ii) 365.  For
the avoidance of doubt, the Daily Rate may be negative.     Overnight Bank
Funding Rate For any day, the rate set forth for such day opposite the caption
“Overnight Bank Funding Rate”, as such rate is displayed on the page “OBFR01
<Index> <GO>” on the BLOOMBERG Professional Service, or any successor page;
provided that if no rate appears for any day on such page, the rate for the
immediately preceding day for which a rate appears shall be used for such day.  
  Spread: 60 basis points.     Forward Price Reduction Date: Each ex-dividend
date for the Shares as set forth in Schedule I hereto.     Forward Price
Reduction  Amount: For each Forward Price Reduction Date, the Forward Price
Reduction Amount set forth opposite such date on Schedule I.     Shares: Common
stock, USD 0.001 par value per share, of Counterparty (Exchange identifier:
“DUK”).     Exchange: New York Stock Exchange.     Related Exchange(s): All
Exchanges.     Clearance System: The Depository Trust Company.     Valuation:  


 

Designated Valuation: Subject to Section 9 of this Confirmation, Counterparty
shall have the right to designate a date (a “Designated Date”) occurring on or
prior to the Maturity Date for a valuation and settlement of the Transaction
with respect to all or a portion of the Undesignated Shares as of the Designated
Date by written notice to Dealer delivered no later than the applicable
Settlement Method Election Date; provided that Counterparty may not designate a
Designated Date occurring during an Unwind Period that is not the Designated
Date for such Unwind Period.  The portion of the Undesignated Shares designated
for valuation and settlement in respect of a Designated Date shall be the
“Designated Shares” for such Designated Date. If the number of Undesignated
Shares on the Maturity Date is greater than zero, then the Maturity Date will be
a Designated Date for a Physical Settlement with a number of Designated Shares
equal to such number of Undesignated Shares.


 



-3-

 

 

Valuation Date: With respect to any Physical Settlement, the relevant Designated
Date. With respect to any Cash Settlement or Net Share Settlement, the last day
of the related Unwind Period.     Undesignated Shares: At any time, the Number
of Shares minus the aggregate number of Designated Shares for all Designated
Dates occurring prior to such time.     Unwind Period: For any Cash Settlement
or Net Share Settlement, a period beginning on, and including, the Designated
Date and ending on the date on which Dealer or its affiliates finish unwinding
Dealer’s Hedge Positions in respect of such Designated Date.     Market
Disruption Event: Section 6.3(a) of the Equity Definitions shall be amended by
deleting the words “at any time during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” and replacing them with the words
“at any time during the regular trading session on the Exchange, without regard
to after hours or any other trading outside of the regular trading session
hours”, and by replacing “or (iii) an Early Closure” with: “(iii) an Early
Closure, or (iv) a Regulatory Disruption.”       Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.


 

  Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.


 



-4-

 

 

  A “Regulatory Disruption” shall occur if Dealer determines in good faith and
in its reasonable discretion, based on advice of counsel, that it is appropriate
in light of legal, regulatory or self-regulatory requirements or related
policies or procedures (so long as such requirements, policies or procedures, if
voluntarily adopted by Dealer, generally are applicable in similar circumstances
and are not arbitrarily or capriciously applied) for Dealer (or its agent or
affiliate) to refrain from all or any part of the market activity in which it
would otherwise engage in connection with the Transaction.     Consequences of
Disrupted Days: As set forth in Section 9 of this Confirmation.     Settlement:
      Settlement Date: The date one Settlement Cycle following each Valuation
Date.     Settlement Method Election: Applicable; provided that:


 

  (i) Net Share Settlement shall be deemed to be included as an additional
potential settlement method under Section 7.1 of the Equity Definitions;        
(ii) Counterparty may elect Cash Settlement or Net Share Settlement only if
Counterparty represents and warrants to Dealer in writing that, as of the date
of such election,           (A) Counterparty is not aware of any material
nonpublic information concerning itself or the Shares;             (B)
Counterparty is electing the settlement method and designating the related
Designated Date in good faith and not as part of a plan or scheme to evade
compliance with Rule 10b-5 under the Exchange Act (“Rule 10b-5”) or any other
provision of the federal securities laws;             (C) Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”));


 



-5-

 

 

    (D) Counterparty would be able to purchase, in open market transactions, a
number of Shares equal to the number of related Designated Shares (or, if
greater in the case of a Net Share Settlement, a number of Shares with a value
as of the date of such election equal to the product of (I) such number of
Designated Shares and (II) the then-current Daily Forward Price) in compliance
with the laws of Counterparty’s jurisdiction of organization;             (E)
Counterparty is not electing Cash Settlement or Net Share Settlement to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act or any other applicable securities
laws; and             (F) such election, and settlement in accordance therewith,
does not and will not violate or conflict with any law, regulation or
supervisory guidance applicable to Counterparty, or any order or judgment of any
court or other agency of government applicable to it or any of its assets, and
any governmental consents that are required to have been obtained by
Counterparty with respect to such election or settlement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with.           (iii) Notwithstanding any election to the contrary as
of any Settlement Method Election Date, Physical Settlement shall be applicable:
          (A) to all of the Designated Shares for the relevant Designated Date
if, on the relevant Settlement Method Election Date, (I) the trading price per
Share on the Exchange (as determined by Dealer) is below fifty percent (50%) of
the Initial Forward Price (the“Threshold Price”) or (II) Dealer determines, in
its good faith and reasonable judgment, that it would be unable to purchase a
number of Shares in the market sufficient to unwind its hedge position in
respect of the Transaction and satisfy its delivery obligation hereunder, if
any, by the Maturity Date (taking into account any overlapping unwind period in
any other equity derivative transactions with Dealer (collectively, the
“Additional Equity Derivative Transactions”)) (x) in a manner that (A)would, if
purchases by Dealer were considered purchases by Counterparty or by an
affiliated purchaser of Counterparty, be compliant with the safe harbor provided
by Rule 10b-18(b) under the Exchange Act and (B) based on the advice of counsel,
would not raise material risks under applicable securities laws or (y) due to
the lack of sufficient liquidity in the Shares (each, a “Trading Condition”); or


 



-6-

 

 

    (B) to all or a portion of the Designated Shares for the relevant Designated
Date if, on any day during the relevant Unwind Period, (I) the trading price per
Share on the Exchange (as determined by Dealer) is below the Threshold Price or
(II) Dealer determines, in its good faith and reasonable judgment, that a
Trading Condition has occurred, in which case the provisions set forth below in
Section 9(c) of this Confirmation shall apply as if such day were the “Early
Valuation Date” and (x) for purposes of clause (i) of such paragraph, such day
shall be the last Unwind Date of such Unwind Period and the “Unwound Shares”
shall be calculated to, and including, such day and (y) for purposes of clause
(ii) of such paragraph, the “Remaining Amount” shall be equal to the number of
Designated Shares for the relevant Designated Date minus the Unwound Shares
determined in accordance with clause (x) of this sentence.


 

Electing Party: Counterparty.     Settlement Method Election Date: The second
Scheduled Trading Day immediately preceding the relevant Designated Date, except
that in the case of Physical Settlement, the date specified in writing by
Counterparty no later than 5:00 p.m., New York City time, on the relevant
Designated Date.     Default Settlement Method: Physical Settlement.


 



-7-

 

 

Physical Settlement: If Physical Settlement is applicable, then on the relevant
Settlement Date, Dealer will pay to Counterparty an amount equal to the product
of (x) the number of Designated Shares for the related Designated Date and (y)
the Daily Forward Price on such Settlement Date and Counterparty will deliver to
Dealer a number of Shares equal to such number of Designated Shares. Section 9.2
of the Equity Definitions (other than the last sentence thereof) will not apply
to any Physical Settlement.     Prepayment: Not Applicable.     Variable
Obligation: Not Applicable.     Cash Settlement Payment Date: The second
Currency Business Day following each Valuation Date.     Forward Cash Settlement
Amount: The aggregate sum, for all Unwind Dates in the relevant Unwind Period,
of the Daily Cash Settlement Amounts.     Daily Cash Settlement Amount: For any
Unwind Date, the product of (i) the Daily Share Number of such Unwind Date and
(ii)(A) the Settlement Price for such Unwind Date minus (B) the Daily Forward
Price on the day that is one Settlement Cycle immediately following such
Unwind Date.     Unwind Date: Each Exchange Business Day during the Unwind
Period on which Dealer or its affiliates unwind any portion of Dealer’s Hedge
Positions in respect of the relevant Designated Date.     Daily Share Number:
For any Unwind Date, the number of Designated Shares with respect to which
Dealer or its affiliates unwind any portion of Dealer’s Hedge Positions in
respect of the relevant Designated Date.     Settlement Price: For any Unwind
Date, the weighted average price per Share at which Dealer or its affiliates
unwind any portion of Dealer’s Hedge Positions on such Unwind Date in respect of
the relevant Designated Date.     Net Share Settlement: If Net Share Settlement
is applicable, then on the relevant Net Share Settlement Date:


 

  (i) if the Net Share Settlement Number is positive, then Counterparty will
deliver to Dealer a number of Shares equal to the Net Share Settlement Number;
and         (ii) if the Net Share Settlement Number is negative, then Dealer
will deliver to Counterparty a number of Shares equal to the absolute value of
the Net Share Settlement Number;


 



-8-

 

 

  in either case in accordance with Section 9.2 (last sentence only), 9.4 (with
the Net Share Settlement Date deemed to be a “Settlement Date” for purposes of
such Section 9.4), 9.8, 9.9, 9.11 (as modified herein) and 9.12 of the Equity
Definitions as if Physical Settlement were applicable.     Net Share Settlement
Number: A number of Shares equal to the sum of (i) the Aggregate Net Share
Number as of the last Unwind Date in any Unwind Period and (ii) the sum of the
quotients (rounded to the nearest whole number), for each Unwind Adjustment
Amount for such Unwind Period, obtained by dividing (x) such Unwind Adjustment
Amount by (y) the Settlement Price on the Forward Price Reduction Date relating
to such Unwind Adjustment Amount.     Aggregate Net Share Number: As of any
date, the aggregate sum, for all Unwind Dates in the relevant Unwind Period
occurring on or prior to such date, of the quotient (rounded to the nearest
whole number) obtained by dividing (x) the Daily Cash Settlement Amount for such
Unwind Date by (y) the Settlement Price for such Unwind Date.     Net Share
Settlement Date: The date one Settlement Cycle following each Valuation Date.  
  Unwind Adjustment Amount: For any Unwind Period, for any Forward Price
Reduction Date that occurs during the period from, and including, the date one
Settlement Cycle immediately following the relevant Designated Date to, and
including, the date one Settlement Cycle immediately following the relevant
Valuation Date, an amount equal to the product of (i) the relevant Forward Price
Reduction Amount multiplied by (ii)(A) if the Aggregate Net Share Number as of
the date immediately prior to the date one Settlement Cycle immediately
preceding the relevant Forward Price Reduction Date is a positive number, such
Aggregate Net Share Number or (B) otherwise, zero.     Unwound Shares: For any
Unwind Period at any time, the aggregate sum of the Daily Share Numbers for all
Unwind Dates in such Unwind Period that have occurred prior to such time.


 

Delivery of Shares: Notwithstanding anything to the contrary herein, either
party may, by prior notice to the other party, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.


 



-9-

 

 

Consequences of Late Delivery: Without limiting the generality of this
Confirmation, the Agreement and the Equity Definitions, if for any reason
Counterparty fails to deliver when due any Shares required to be delivered
hereunder and a Forward Price Reduction Date occurs on or after the date such
Shares are due and on or before the date such Shares are delivered, Counterparty
acknowledges and agrees that, in addition to any other amounts for which
Counterparty may be liable hereunder or under law (but without duplication),
Counterparty shall be liable to Dealer for an amount equal to the product of the
number of Shares so due but not yet delivered on or prior to such Forward Price
Reduction Date and the Forward Price Reduction Amount for such Forward Price
Reduction Date.     Representation and Agreement: Section 9.11 of the Equity
Definitions is hereby modified to exclude any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist or arise as a result of the fact that Counterparty is
the Issuer of the Shares.     Share Adjustments:       Method of Adjustment:
Calculation Agent Adjustment; provided that Section 11.2(e)(iii) of the Equity
Definitions shall be deleted and that the issuance of stock options, restricted
stock or restricted stock units in the ordinary course pursuant to
Counterparty’s employee incentive plans shall not constitute a Potential
Adjustment Event.     Extraordinary Dividend: Any dividend or distribution on
the Shares which is not a Special Dividend and which has an ex-dividend date
occurring on any day following the Trade Date (other than (i) any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or (ii) a regular, quarterly cash
dividend in an amount per Share equal to or less than the Forward Price
Reduction Amount corresponding to the relevant quarter that has an ex-dividend
date no earlier than the Forward Price Reduction Date corresponding to the
relevant quarter).     Extraordinary Events:  


 

Merger Event: Section 12.1(b) of the Equity Definitions shall be amended by
deleting the remainder of such Section following the definition of “Reverse
Merger” therein.


 



-10-

 

 

Tender Offer: Applicable; provided that Section 12.1(d) of the Equity
Definitions shall be amended by replacing “10%” in the third line thereof with
“15%.”     Delisting: In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, NYSE MKT, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.     Additional Disruption Events:       Change in
Law: Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of the formal
interpretation”; and (ii) replacing the word “Shares” where it appears in clause
(X) with the words “Hedge Position.”     Failure to Deliver: Applicable if
Dealer is required to deliver Shares hereunder; otherwise, Not Applicable.    
Hedging Disruption: Not applicable.     Increased Cost of Hedging: Not
applicable.     Increased Cost of Stock Borrow: Applicable; provided that clause
(C) of Section 12.9(b)(v) of the Equity Definitions and the third, fourth and
fifth sentences therein shall be deleted.     Initial Stock Loan Rate: 50 basis
points per annum.     Loss of Stock Borrow: Applicable.     Maximum Stock Loan
Rate: 300 basis points per annum.     Hedging Party: For all applicable
Additional Disruption Events, Dealer.


 



-11-

 

 

Determining Party:   For all applicable Extraordinary Events, Dealer.      
Consequences of Extraordinary Events:   The consequences that would otherwise
apply under Article 12 of the Equity Definitions to any applicable Extraordinary
Event (excluding any Failure to Deliver, Increased Cost of Stock Borrow or any
event that also constitutes a Bankruptcy Termination Event, but including, for
the avoidance of doubt, any other applicable Additional Disruption Event) shall
not apply, and instead, the consequences specified in Section 9 of this
Confirmation shall apply.       Acknowledgements:           Non-Reliance:  
Applicable.       Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable.       Additional Acknowledgements:   Applicable.       Calculation
Agent:   Dealer; provided that following the occurrence and during the
continuance of an Event of Default of the type provided in Section 5(a)(vii) of
the Agreement with respect to which Dealer is the Defaulting Party, Counterparty
shall have the right to designate a leading dealer in the over-the-counter
equity derivatives market to act as the Calculation Agent.       Account
Details:           Payments to Dealer:   To be furnished.       Payments to
Counterparty:   To be furnished.       Delivery of Shares to Dealer:   To be
furnished.       Delivery of Shares to Counterparty:   To be furnished.


 

4.            Conditions to Effectiveness:

 

(a)The effectiveness of this Confirmation on the Effective Date shall be subject
to the following conditions:

 

(i)The representations and warranties of Counterparty contained in the
Underwriting Agreement dated November 18, 2019 and made by it with Dealer and
the specified representatives of the underwriters named therein, among others
(the “Underwriting Agreement”), and any certificate delivered pursuant thereto
by Counterparty shall be true and correct on the Effective Date as if made as of
the Effective Date;

 



-12-

 

 

(ii)Counterparty shall have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date;

 

(iii)All of the conditions set forth in Section 8 of the Underwriting Agreement
shall have been satisfied;

 

(iv)The First Time of Delivery (as defined in the Underwriting Agreement) shall
have occurred as provided in the Underwriting Agreement;

 

(v)All of the representations and warranties of Counterparty hereunder and under
the Agreement shall be true and correct on the Effective Date as if made as of
the Effective Date;

 

(vi)Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date, including without limitation its obligations under Sections 5, 6 and 11
hereof; and

 

(vii)Counterparty shall have delivered to Dealer an opinion of counsel in form
and substance reasonably satisfactory to Dealer with respect to matters set
forth in Section 3(a) of the Agreement and that the Shares initially issuable
hereunder have been duly authorized and, upon issuance pursuant to the terms of
the Transaction, will be validly issued, fully paid and nonassessable (subject
to customary exceptions, limitations and other qualifications).

 

(b)Notwithstanding the foregoing or any other provision of this Confirmation, if
(x) on or prior to 9:00 a.m, New York City time, on the date the First Time of
Delivery is scheduled to occur, Dealer, in its good faith and commercially
reasonable judgment, is unable to borrow and deliver for sale the Full Number of
Shares or (y) in Dealer’s good faith and commercially reasonable judgment, it
would incur a stock loan cost of more than 50 basis points per annum with
respect to all or any portion of the Full Number of Shares (in each case, an
“Initial Hedging Disruption”), the effectiveness of this Confirmation and the
Transaction shall be limited to the number of Shares Dealer may borrow at a cost
of not more than 50 basis points per annum (such number of Shares, the “Reduced
Number of Shares”), which, for the avoidance of doubt, may be zero.

 



-13-

 

 

5.            Representations and Agreements of Counterparty: Counterparty
represents and warrants to, and agrees with, Dealer as of the date hereof that:

 

(a)Counterparty shall promptly provide written notice to Dealer upon obtaining
knowledge of (i) the occurrence or announcement of any event that would
constitute an Event of Default as to which it is the Defaulting Party or a
Potential Adjustment Event or (ii) any Announcement Date in respect of an
Extraordinary Event; provided that should Counterparty be in possession of
material non-public information regarding Counterparty, Counterparty shall not
communicate such information to Dealer;

 

(b)Counterparty will keep available at all times, for the purpose of issuance
upon settlement of the Transaction as herein provided, the maximum number of
Shares of Counterparty as may be issuable upon settlement of the Transaction.
The Shares of Counterparty issuable from time to time upon settlement of the
Transaction have been duly authorized and, when delivered as contemplated by the
terms of the Transaction upon settlement of the Transaction, will be validly
issued, fully-paid and non-assessable, and the issuance of such Shares will not
be subject to any pre-emptive or similar rights;

 

(c)[RESERVED]

 

(d)Counterparty shall not take any action to reduce or decrease the number of
authorized and unissued Shares below the sum of (i) the maximum number of Shares
of Counterparty as may be issuable upon settlement of the Transaction plus (ii)
the total number of Shares issuable upon settlement (whether by net share
settlement or otherwise) of any other transaction or agreement to which it is a
party (or, if greater, the number of Shares reserved by Counterparty for
settlement of or delivery under such transaction or agreement);

 

(e)Counterparty will not repurchase any Shares if, immediately following such
repurchase, the Number of Shares plus any number of Shares underlying the
Additional Equity Derivatives Transactions (including any letter agreement (an
“Option Forward Confirmation”), dated within 30 calendar days of the Trade Date,
between Dealer and Counterparty in a form substantially similar to this
Confirmation, except for the “Number of Shares,” “Trade Date” and “Effective
Date”) would be equal to or greater than 8.5% of the number of then-outstanding
Shares and it will notify Dealer promptly upon the announcement or consummation
of any repurchase of Shares that, taken together with the amount of all
repurchases since the date of the last such notice (or, if no such notice has
been given, the Trade Date), would increase such percentage by more than 1% of
the number of then-outstanding Shares;

 



-14-

 

 

(f)As of the Trade Date and as of the date of any payment or delivery by
Counterparty or Dealer hereunder, it is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);

 

(g)Neither Counterparty nor any of its “affiliated purchasers” (as defined by
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall take any action that
would cause any purchases of Shares by Dealer or any of its affiliates in
connection with any Cash Settlement or Net Share Settlement not to meet the
requirements of the safe harbor provided by Rule 10b-18 if such purchases were
made by Counterparty. Without limiting the generality of the foregoing, during
any Unwind Period, except with the prior written consent of Dealer, Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares. However, the foregoing
shall not (a) limit Counterparty’s ability, pursuant to any issuer “plan” (as
defined in Rule 10b-18), to re-acquire Shares from employees in connection with
such plan or program, (b) limit Counterparty’s ability to withhold Shares to
cover tax liabilities associated with such a plan, (c) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated,
off-exchange transactions with any of its employees, officers, directors,
affiliates or any third party that are not expected to result in market
transactions or (e) limit Counterparty’s ability to grant stock and options to
“affiliated purchasers” (as defined in Rule 10b-18) or the ability of such
affiliated purchasers to acquire such stock or options in connection with any
issuer “plan” (as defined in Rule 10b-18) for directors, officers and employees
or any agreements with respect to any such plan for directors, officers or
employees of any entities that are acquisition targets of Counterparty, and in
connection with any such purchase under (a) through (e) above, Counterparty will
be deemed to represent to Dealer that such purchase does not constitute a “Rule
10b-18 purchase” (as defined in Rule 10b-18);

 

(h)Counterparty will not engage in any “distribution” (as defined in Regulation
M promulgated under the Exchange Act (“Regulation M”)) that would cause a
“restricted period” (as defined in Regulation M) to occur during any Unwind
Period;

 



-15-

 

 

(i)During any Unwind Period, Counterparty shall: (i) prior to the opening of
trading in the Shares on any day on which Counterparty makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction, to the extent permitted by applicable law but in
no event later than the time such announcement is first made, notify Dealer of
such public announcement; (ii) promptly notify Dealer following any such
announcement that such announcement has been made; (iii) promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (A) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the related announcement date that were not
effected through Dealer or its affiliates, if any, and (B) the number of Shares,
if any, purchased pursuant to the proviso in Rule 10b-18(b)(4) under the
Exchange Act for the three full calendar months preceding such announcement
date. Such written notice shall be deemed to be a certification by Counterparty
to Dealer that such information is true and correct. In addition, Counterparty
shall promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Counterparty
acknowledges that any such notice may result in a Regulatory Disruption or may
affect the length of any ongoing Unwind Period; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 11(c) of this Confirmation. “Securities Act” means the
Securities Act of 1933, as amended. “Merger Transaction” means any merger,
acquisition or similar transaction involving a recapitalization as contemplated
by Rule 10b-18(a)(13)(iv) under the Exchange Act;

 

(j)Counterparty is an “eligible contract participant” (as such term is defined
in the Commodity Exchange Act, as amended) and an “accredited investor” (as
defined in Section 2(a)(15)(ii) of the Securities Act);

 

(k)Counterparty is not entering into the Transaction, and will not elect Cash
Settlement or Net Share Settlement, to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares), in either case in
violation of the Exchange Act or any other applicable securities laws;

 

(l)Counterparty (i) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least USD 50 million as of the date hereof;

 



-16-

 

 

(m)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction, including without
limitation ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, FASB Statements 128, 133, as amended, 149 or 150, EITF 00-19, 01-6,
03-6 or 07-5, ASC Topic 480, Distinguishing Liabilities from Equity, ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity (or any successor
issue statements) or under the Financial Accounting Standards Board’s
Liabilities & Equity Project;

 

(n)Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed or furnished by it pursuant to the Exchange Act and
all public statements by it, taken together and as amended and supplemented to
the date of this representation, do not, as of their respective dates, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

(o)Counterparty is not aware of any material non-public information regarding
itself or the Shares; Counterparty is entering into this Confirmation and will
provide any settlement method election notice in good faith and not as part of a
plan or scheme to evade compliance with Rule 10b-5 or any other provision of the
federal securities laws; and Counterparty has consulted with its own advisors as
to the legal aspects of its adoption and implementation of this Confirmation
under Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”);

 

(p)[RESERVED]

 

(q)Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

 

(r)Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

(s)Counterparty: (i) is an “institutional account” as defined in FINRA Rule
4512(c); and (ii) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, and will exercise independent judgment in
evaluating any recommendations of Dealer or its associated persons; and

 



-17-

 

 

(t)COUNTERPARTY UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS
WHICH MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY
OCCUR QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS
AND CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

6.            Issuance of Shares by Counterparty: Counterparty acknowledges and
agrees that any Shares delivered by Counterparty to Dealer on any Settlement
Date or Net Share Settlement Date will be newly issued. Counterparty further
acknowledges and agrees that, except to the extent that the Private Placement
Procedures in Annex A apply, any Shares delivered by Counterparty to Dealer on
any Settlement Date or Net Share Settlement Date will be (i) approved for
listing or quotation on the Exchange, subject to official notice of issuance,
and (ii) registered under the Exchange Act. On the basis of the Forward Letter
(as hereinafter defined), such Shares, when delivered by Dealer (or an affiliate
of Dealer) to securities lenders from whom Dealer (or an affiliate of Dealer)
borrowed Shares in connection with hedging its exposure to the Transaction, will
be freely saleable without further registration or other restrictions under the
Securities Act in the hands of those securities lenders, irrespective of whether
any such stock loan is effected by Dealer or an affiliate of Dealer.
Accordingly, Counterparty agrees that, except to the extent that the Private
Placement Procedures in Annex A apply, any Shares so delivered will not bear a
restrictive legend and will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

7.           Termination on Bankruptcy: The parties hereto agree that,
notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the Transaction constitutes a contract to issue a security of
Counterparty as contemplated by Section 365(c)(2) of the Bankruptcy Code and
that the Transaction and the obligations and rights of Counterparty and Dealer
(except for any liability as a result of breach of any of the representations or
warranties provided by Counterparty in Section 5 above) shall immediately
terminate, without the necessity of any notice, payment (whether directly, by
netting or otherwise) or other action by Counterparty or Dealer, if, on or prior
to the final Settlement Date, Cash Settlement Payment Date or Net Share
Settlement Date, an Insolvency Filing occurs (a “Bankruptcy Termination Event”).

 

8.            Special Dividends: If an ex-dividend date for a Special Dividend
occurs on or after the Trade Date and on or prior to the Maturity Date (or, if
later, the last date on which Shares are delivered by Counterparty to Dealer in
settlement of the Transaction), Counterparty shall pay to Dealer on the earlier
of (i) the date on which such Special Dividend is paid by the Issuer to holders
of record of the Shares, (ii) the Designated Date where the Undesignated Shares
become equal to zero and (iii) the Maturity Date an amount, as determined by the
Calculation Agent, in cash equal to the product of (a) the per Share amount of
such Special Dividend, and (b) the Remaining Amount on such ex-dividend date.
“Special Dividend” means any cash dividend or distribution declared by the
Issuer with respect to the Shares that is specified by the board of directors of
the Issuer as an “extraordinary” dividend and that Counterparty designates as a
Special Dividend hereunder by written notice given to Dealer promptly after the
declaration of such dividend or distribution. “Remaining Amount” means, at any
time, the sum of (i) the number of Undesignated Shares as of such time, (ii)(A)
if any, the number of Designated Shares for any Designated Date occurring prior
to such time for which the related Unwind Period has not been completed at such
time minus (B) the number of Unwound Shares for such Unwind Period at such time
and (iii) if any Aggregate Net Share Number or Net Share Settlement Number, as
applicable, as of such time is (A) a positive number and (B) has not been
delivered by Counterparty to Dealer pursuant to “Net Share Settlement” above,
such Aggregate Net Share Number or Net Share Settlement Number, as applicable.

 



-18-

 

 

9.            Acceleration Events:

 

(a)Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, at any time following the occurrence and during the
continuation of an Acceleration Event, Dealer (or, in the case of an
Acceleration Event that is an Event of Default or a Termination Event, the party
that would be entitled to designate an Early Termination Date in respect of such
event pursuant to Section 6 of the Agreement) shall, by not more than 20 days’
notice to the other party, have the right to designate by notice to the other
party any Scheduled Trading Day not earlier than the day such notice is
effective to be the “Early Valuation Date” but which, in the case of an
Acceleration Event that results from the commencement of any proceeding with
respect to Counterparty under the Bankruptcy Code other than in a Bankruptcy
Termination Event, shall be the Scheduled Trading Day on which such proceeding
is commenced (or, if not commenced on such a day, the following Scheduled
Trading Day), in which case the provisions set forth in this Section 9 shall
apply in lieu of Section 6 of the Agreement or Article 12 of the Equity
Definitions.

 

(b)If the Early Valuation Date occurs on a date that is not during an Unwind
Period, then the Early Valuation Date shall be deemed to be a Designated Date
for a Physical Settlement, and the number of Designated Shares for such
Designated Date shall be the number of Undesignated Shares on the Early
Valuation Date; provided that in the case of an Acceleration Event of the type
described in paragraph (e)(iii) or (vi) below, the number of Designated Shares
for such Designated Date shall be only such number of Designated Shares
necessary so that such Acceleration Event shall no longer exist after such
Physical Settlement, as determined by the Calculation Agent; and, provided,
further, that in the case of an Acceleration Event of the type described in
paragraph (e)(i) below and resulting from the commencement of any proceeding
with respect to Counterparty under the Bankruptcy Code other than in a
Bankruptcy Termination Event, the Early Valuation Date shall be deemed to be the
last Unwind Date for a Cash Settlement and in such case the aggregate net loss
or cost reasonably determined by Dealer as of the related Early Valuation Date
in connection with unwinding its Hedge Positions shall be added to the Forward
Cash Settlement Amount (or, if an aggregate net gain is so determined, such gain
shall be subtracted therefrom).

 



-19-

 

 

(c)If the Early Valuation Date occurs during an Unwind Period, then (i) (A) the
last Unwind Date of such Unwind Period shall occur on the Early Valuation Date,
(B) a settlement shall occur in respect of such Unwind Period, and the
settlement method elected by Counterparty in respect of such settlement shall
apply, and (C) the number of Designated Shares for such settlement shall be
deemed to be the number of Unwound Shares for such Unwind Period on the Early
Valuation Date, and (ii) (A) the Early Valuation Date shall be deemed to be an
additional Designated Date for a Physical Settlement and (B) the number of
Designated Shares for such additional Designated Date shall be the Remaining
Amount on the Early Valuation Date; provided that in the case of an Acceleration
Event of the type described in paragraph (e)(iii) or (vi) below, the number of
Designated Shares for such additional Designated Date shall be only such number
of Designated Shares necessary so that such Acceleration Event shall no longer
exist after such Physical Settlement, as determined by the Calculation Agent;
and, provided, further, that in the case of an Acceleration Event of the type
described in paragraph (e)(i) below and resulting from the commencement of any
proceeding with respect to Counterparty under the Bankruptcy Code other than in
a Bankruptcy Termination Event, the Early Valuation Date shall be deemed to be
the last Unwind Date of an additional Unwind Period for a Cash Settlement and
the number of Designated Shares for such settlement shall be deemed to be the
Remaining Amount on the Early Valuation Date and in such case the aggregate net
loss or cost reasonably determined by Dealer as of the related Early Valuation
Date in connection with unwinding its Hedge Positions shall be added to the
Forward Cash Settlement Amount (or, if an aggregate net gain is so determined,
such gain shall be subtracted therefrom).

 

(d)Notwithstanding the foregoing, in the case of an Early Valuation Date that
occurs due to an announcement of a Nationalization or a Merger Event, if at the
time of the related Settlement Date or Net Share Settlement Date, as applicable,
the Shares have changed into cash or any other property or the right to receive
cash or any other property, such cash, other property or right shall be
deliverable instead of such Shares.

 

(e)“Acceleration Event” means:

 

(i)any Event of Default or Termination Event, other than an Event of Default or
Termination Event that also constitutes a Bankruptcy Termination Event, that
would give rise to the right of either party to designate an Early Termination
Date pursuant to Section 6 of the Agreement;

 



-20-

 

 

 

(ii)the announcement of any event or transaction that, if consummated, would
result in a Merger Event, Tender Offer, Nationalization, Delisting or Change in
Law, in each case, as determined by the Calculation Agent;

 

(iii)a Loss of Stock Borrow;

 

(iv)the declaration or payment by Counterparty of any Extraordinary Dividend;

 

(v)the occurrence of a Market Disruption Event during an Unwind Period and the
continuance of such Market Disruption Event for at least eight Scheduled Trading
Days;

 

(vi)the occurrence of an Excess Section 13 Ownership Position or Excess
Regulatory Ownership Position; or

 

(vii)the occurrence of the Maturity Date during an Unwind Period.

 

10.           Private Placement Procedures: If either Dealer or Counterparty
reasonably determines in good faith, based on the advice of counsel, that
Counterparty will be unable to comply with the covenant set forth in the second
sentence of Section 6 of this Confirmation because of a change in law or a
change in the policy of the Securities and Exchange Commission (“SEC”) or its
staff (the “Staff”), or Dealer otherwise reasonably determines, based on the
advice of counsel, that in its reasonable opinion any Shares to be delivered to
Dealer by Counterparty hereunder may not be freely returned by Dealer or its
affiliates to securities lenders as contemplated by Section 6 of this
Confirmation (in either case without regard to exceptions therein), then
delivery of any such Shares (the “Restricted Shares”) shall be effected pursuant
to Annex A hereto, unless waived by Dealer.

 

11.           Rule 10b5-1; Share Purchases by Dealer:

 

(a)The parties acknowledge that, following any election of Cash Settlement or
Net Share Settlement by Counterparty, this Confirmation is intended to
constitute a binding contract satisfying the requirements of Rule 10b5-1(c) of
the Exchange Act and agree that this Confirmation shall be interpreted to comply
with such requirements.

 

(b)The times and prices at which Dealer (or its agent or affiliate) purchases
any Shares during any Unwind Period shall be at Dealer’s good faith and
commercially reasonable discretion. Counterparty acknowledges that during any
Unwind Period Counterparty does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Shares or any other
transactions by Dealer (or its agent or affiliate) in connection with this
Confirmation. Counterparty agrees that during any Unwind Period it will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.

 



-21-

 

 

(c)Counterparty hereby agrees with Dealer that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any material
non-public information (within the meaning of such term under Rule 10b5-1) to
any employee of Dealer (or its agents or affiliates) who is directly involved
with the hedging of, and trading with respect to, the Transaction. Counterparty
acknowledges and agrees that any amendment, modification, waiver or termination
of the Transaction must be effected in accordance with the requirements for the
amendment or termination of a contract, instruction or plan under Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5 under the Exchange
Act, and no such amendment, modification or waiver shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

 

(d)Following any election of Cash Settlement or Net Share Settlement by
Counterparty, in addition to the representations, warranties and covenants in
the Agreement and elsewhere in this Confirmation, Dealer represents, warrants
and covenants to Counterparty that Dealer shall use commercially reasonable
efforts, during any Unwind Period, to make all purchases of Shares in connection
with such election in a manner that would comply with the limitations set forth
in clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such
rule were applicable to such purchases (and considering only such purchases when
determining compliance with the foregoing provisions), after taking into account
any applicable SEC no-action letters as appropriate, subject to any delays
between the execution and reporting of a trade of the Shares on the Exchange and
other circumstances beyond Dealer’s control; provided that, during any Unwind
Period, the foregoing agreement shall not apply to purchases made to dynamically
hedge for Dealer’s own account or the account of its affiliate(s) the
optionality arising under in connection with such Settlement (including, for the
avoidance of doubt, timing optionality); and provided, further, that, without
limiting the generality of the first sentence of this paragraph (d), Dealer
shall not be responsible for any failure to comply with Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an “affiliated purchaser” (as defined under Rule
10b-18) pursuant to a separate agreement is not deemed to be an “independent
bid” or an “independent transaction” for purposes of Rule 10b-18(b)(3).

 

12.           Capped Number of Shares: Notwithstanding any other provision of
the Agreement or this Confirmation, in no event will Counterparty be required to
deliver in the aggregate in respect of all Settlement Dates, Net Share
Settlement Dates or other dates on which Shares are delivered in respect of any
amount owed under this Confirmation a number of Shares greater than the product
of 1.5 and the Number of Shares (the “Capped Number”). Counterparty represents
and warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable as a result
of this Section 12 (the resulting deficit, the “Deficit Shares”), Counterparty
shall be obligated to deliver Shares, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, when, and to the
extent, that (A) Shares are repurchased, acquired or otherwise received by
Counterparty or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration) and are not required
to be used for any other purpose, (B) authorized and unissued Shares reserved
for issuance in respect of other transactions as of the Trade Date become no
longer so reserved and (C) Counterparty authorizes any additional unissued
Shares that are not reserved for other transactions (such events as set forth in
clauses (A), (B) and (C) above, collectively, the “Share Issuance Events”).
Counterparty shall promptly notify Dealer of the occurrence of any of the Share
Issuance Events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares to be delivered) and, as promptly as
reasonably practicable after such Share Issuance Event (or, if later, on the
Settlement Date or the date of any Private Placement Settlement for which there
are Deficit Shares), deliver such Shares. Counterparty shall not, until
Counterparty’s obligations under the Transaction have been satisfied in full,
use any Shares that become available for potential delivery to Dealer as a
result of any Share Issuance Event for the settlement or satisfaction of any
transaction or obligation other than the Transaction, the “Transaction” under
any Additional Equity Derivative Transaction or any other forward transaction
under a confirmation entered into by Counterparty and another dealer pursuant to
any other underwriting agreement or any other equity distribution agreement
related to the Shares (each, an “Other Dealer’s Transaction”), or reserve any
such Shares for future issuance for any purpose other than to satisfy
Counterparty’s obligations to Dealer under the Transaction, any Additional
Equity Derivative Transaction or any Other Dealer’s Transaction. Allocation of
any Shares that become available for potential delivery to Dealer or any dealer
party to an Other Dealer’s Transaction as a result of any Share Issuance Event
shall be allocated to the Transaction, any Additional Equity Derivative
Transaction and any Other Dealer’s Transaction on a ratable basis in accordance
with the respective remaining Share delivery obligations thereunder.

 



-22-

 

 

13.           Transfer, Assignment and Designation:

 

(a)Notwithstanding any provision of the Agreement to the contrary, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under the Transaction, in whole or part, to an affiliate
of Dealer without the consent of Counterparty; provided that (i) no Event of
Default, Potential Event of Default or Termination Event with respect to which
Dealer or such affiliate is the Defaulting Party or an Affected Party, as the
case may be, exists or would result therefrom, (ii) no Acceleration Event or
other event giving rise to a right or responsibility to designate an Early
Valuation Date or otherwise terminate or cancel the Transaction or to make an
adjustment to the terms of the Transaction would result therefrom, and (iii)
Counterparty shall not, as a result of such assignment or transfer, (A) be
required to pay to Dealer or such affiliate an additional amount in respect of
an Indemnifiable Tax, (B) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax as to which no additional
amount is required to be paid, or (C) become subject to the jurisdiction of any
state or country other than the United States of America.

 

(b)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

14.           Indemnity: Counterparty agrees to indemnify Dealer and its
affiliates and their respective directors, officers, agents and controlling
parties (Dealer and each such affiliate or person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities, joint and
several, incurred by or asserted against such Indemnified Party, that arise out
of, are in connection with, or relate to, a breach of any covenant or
representation made by Counterparty in this Confirmation or the Agreement, and
Counterparty will reimburse any Indemnified Party for all reasonable expenses
(including reasonable legal fees and expenses) in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. Counterparty will not be liable under this Indemnity
paragraph to the extent that any such loss, claim, damage, liability or expense
results from an Indemnified Party’s gross negligence, bad faith or willful
misconduct or Dealer’s breach of this Confirmation or the Agreement. If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability not resulting from its gross negligence, bad faith or willful
misconduct, provided that no person guilty of fraudulent misrepresentation shall
be entitled to contribution.

 

15.           No Collateral; Netting; Set-off:

 

(a)Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Counterparty hereunder are not
secured by any collateral.

 

(b)If on any date any Shares would otherwise be deliverable under the
Transaction or any Option Forward Confirmation by Counterparty to Dealer and by
Dealer to Counterparty, then, on such date, each party’s obligations to make
delivery of such Shares will be automatically satisfied and discharged and, if
the aggregate number of Shares that would otherwise have been deliverable by one
party exceeds the aggregate number of Shares that would have otherwise been
deliverable by the other party, replaced by an obligation upon the party by whom
the larger aggregate number of Shares would have been deliverable to deliver to
the other party the excess of the larger aggregate number over the smaller
aggregate number.

 



-23-

 

 

(c)The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section ‎15.

 

(d)Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency or into Shares, at the election of
Y, at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of such
currency or Shares. If any obligation is unascertained, Y may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Section ‎15 shall be effective to create a charge or other
security interest. This Section ‎15 shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

 

(e)Notwithstanding anything to the contrary in the foregoing, Dealer agrees not
to set off or net amounts due from Counterparty with respect to the Transaction
against amounts due from Dealer (or its affiliate) to Counterparty with respect
to contracts or instruments that are not Equity Contracts; provided, however,
that, and notwithstanding any provision to the contrary set forth in this
Confirmation or in the Agreement, Dealer may not use this provision or any other
set-off or recoupment right under this Confirmation or the Agreement as a basis
for any action under or nonperformance of its obligations under any loan, letter
of credit or other borrowing arrangement with Counterparty as borrower and to
which Dealer or any affiliate of Dealer is a participating lender, with respect
to which the terms of such loan, letter of credit or other borrowing arrangement
shall control. “Equity Contract” means any transaction or instrument that does
not convey to Dealer rights, or the ability to assert claims, that are senior to
the rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

 



-24-

 

 

16.           Delivery of Cash: For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transaction, except (i) as set forth under
Section 8 above or (ii) in circumstances where the cash settlement thereof is
within Counterparty’s control (including, without limitation, where Counterparty
so elects to deliver cash or fails timely to deliver Shares in respect of such
settlement). For the avoidance of doubt, the preceding sentence shall not be
construed as limiting any damages that may be payable by Counterparty as a
result of a breach of or an indemnity under this Confirmation or the Agreement.

 

17.            Status of Claims in Bankruptcy: Dealer acknowledges and agrees
that this Confirmation is not intended to convey to Dealer rights with respect
to the transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transaction other than the Transaction.

 

18.            Limit on Beneficial Ownership: Notwithstanding anything to the
contrary in the Agreement or this Confirmation, in no event shall Dealer be
entitled to receive, or be deemed to receive, Shares to the extent that, upon
such receipt of such Shares, and after taking into account any Shares
concurrently delivered by Seller under any Option Forward Confirmation, (i) the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Dealer, any of its affiliates’
business units subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer with respect to “beneficial ownership” of any Shares
(collectively, “Dealer Group”) would be equal to or greater than 8.5% of the
outstanding Shares (an “Excess Section 13 Ownership Position”) or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or any state or federal bank holding company or banking
laws, or other federal, state or local laws (including, without limitation, the
Federal Power Act), regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), would own, beneficially own, constructively own,
control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of Shares equal to (x) the lesser of (A) the
maximum number of Shares that would be permitted under Applicable Laws and
(B) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, such as a state or federal banking regulator or the
Federal Energy Regulatory Commission) of a Dealer Person under Applicable Laws
(including, without limitation, “interested stockholder” or “acquiring person”
status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received or
that would give rise to any consequences under the constitutive documents of
Counterparty or any contract or agreement to which Counterparty is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (such condition described in clause (ii), an “Excess Regulatory
Ownership Position”). Dealer shall notify Counterparty promptly if, at any time,
an Excess Section 13 Ownership Position or an Excess Regulatory Ownership
Position has occurred or would occur as a result of a delivery by Counterparty
to Dealer. If any delivery owed to Dealer hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Dealer gives notice to Counterparty that such delivery would not
result in (x) Dealer Group directly or indirectly so beneficially owning in
excess of 8.5% of the outstanding Shares or (y) the occurrence of an Excess
Regulatory Ownership Position.

 



-25-

 

 

19.           Acknowledgements:

 

(a)Counterparty acknowledges that:

 

(i)During the term of the Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction.

 

(ii)Dealer and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to the Transaction, including acting as agent or as
principal and for its own account or on behalf of customers.

 

(iii)Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price.

 

(iv)Any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price of the Shares, as well as any Settlement
Price, each in a manner that may be adverse to Counterparty.

  

(v)The Transaction is a derivative transaction; Dealer and its affiliates may
purchase or sell Shares for their own account at prices that may be greater
than, or less than, the prices paid or received by Counterparty under the terms
of the Transaction.

 

(b)The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of GS&Co. to
Paula Dubberly of the Staff to which the Staff responded in an interpretive
letter dated October 9, 2003 (the “Forward Letter”).

 



-26-

 

 

(c)The parties hereto intend for:

 

(i)this Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, qualifying for the protections under Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code;

 

(ii)the rights given to Dealer pursuant to “Acceleration Events” in Section 9
above to constitute “contractual rights” to cause the liquidation of a
“securities contract” and to set off mutual debts and claims in connection with
a “securities contract”, as such terms are used in Sections 555 and 362(b)(6) of
the Bankruptcy Code;

 

(iii)Dealer to be a “financial institution” within the meaning of Section
101(22) of the Bankruptcy Code;

 

(iv)any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to the Transaction to constitute
“margin payments” and “transfers” under a “securities contract” as defined in
the Bankruptcy Code;

 

(v)all payments for, under or in connection with the Transaction, all payments
for Shares and the transfer of Shares to constitute “settlement payments” and
“transfers” under a “securities contract” as defined in the Bankruptcy Code; and

 

(vi)any or all obligations that either party has with respect to this
Confirmation or the Agreement to constitute property held by or due from such
party to margin, guaranty or settle obligations of the other party with respect
to the transactions under the Agreement (including the Transaction) or any other
agreement between such parties.

 

(d)In addition to the representations and warranties in the Agreement and
elsewhere in this Confirmation, Dealer represents and warrants to Counterparty
that it is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended) and an “accredited investor” (as defined in
Section 2(a)(15)(ii) of the Securities Act) and that it is entering into the
Transaction as principal and not for the benefit of any third party.

 

20.           Wall Street Transparency and Accountability Act: In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Swap Definitions or Equity Definitions incorporated
herein or the Agreement (including, but not limited to, rights arising from an
Acceleration Event, Increased Cost of Stock Borrow, any condition described in
clause (i) of Section 18, an Excess Regulatory Ownership Position or Illegality
(as defined in the Agreement)).

 



-27-

 

 

21.           [RESERVED.]

 

22.           Communications with Employees of J.P. Morgan Securities LLC. If
Counterparty interacts with any employee of J.P. Morgan Securities LLC with
respect to the Transaction, Counterparty is hereby notified that such employee
will act solely as an authorized representative of Dealer (and not as a
representative of J.P. Morgan Securities LLC) in connection with the
Transaction.

 

23.           Notices: For the purpose of Section 12(a) of the Agreement:

 

(a)Address for notices or communications to Dealer:

 

Address:   JPMorgan Chase Bank, National Association     Attention: EDG
Marketing Support     E-mail:       With a copy to:     Attention: Santosh
Sreenivasan     Title: Managing Director     Telephone:     Email:

 

(b)Address for notices or communications to Counterparty:

 



Address:   Jack Sullivan     Corporate Finance Director and Assistant Treasurer
    Duke Energy Corporation     550 South Tryon Street     Charlotte, NC 28202  
  Telephone:     Email:

 

(c)Section 12(a) of the Agreement hereby is amended by adding, immediately
before the comma, the words “or, in the case of e-mail, on the date it is
delivered.”

 

24.          Waiver of Right to Trial by Jury: EACH OF COUNTERPARTY AND DEALER
HEREBY IRREVOCABLY WAIVES (ON SUCH PARTY’S OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF SUCH PARTY’S STOCKHOLDERS) ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR
THE ACTIONS OF COUNTERPARTY AND DEALER OR ANY OF THEIR AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 



-28-

 

 

25.           Severability: If any term, provision, covenant or condition of
this Confirmation, or the application thereof to any party or circumstance,
shall be held to be invalid or unenforceable in whole or in part for any reason,
the remaining terms, provisions, covenants, and conditions hereof shall continue
in full force and effect as if this Confirmation had been executed with the
invalid or unenforceable provision eliminated, so long as this Confirmation as
so modified continues to express, without material change, the original
intentions of the parties as to the subject matter of this Confirmation and the
deletion of such portion of this Confirmation will not substantially impair the
respective benefits or expectations of parties to the Agreement; provided that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 of
the Agreement to the extent that it relates to, or is used in or in connection
with any such Section) shall be so held to be invalid or unenforceable.

 

26.           Tax Disclosure: Notwithstanding anything to the contrary herein,
in the Equity Definitions or in the Agreement, and notwithstanding any express
or implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

27.           Schedule Provisions:

 

(a)For so long as the Agreement is in the form of the 1992 ISDA Master
Agreement, for purposes of Section 6(e) of the Agreement and this Transaction:

 

(i)                 Loss will apply.

 

(ii)              The Second Method will apply.

 

(b)The Termination Currency shall be USD.

 

(c)Other:

 

The text beginning with the word “if” in Section 5(a)(i) of the Agreement shall
be amended to read as follows: “if such failure is not remedied on or before the
second Local Business Day after notice of such failure is given to the party.”

 

Cross Default: The provisions of Section 5(a)(vi) of the Agreement will apply to
Dealer and will apply to Counterparty with a Threshold Amount of 3% of
shareholders equity for each of Dealer and Counterparty (provided that, in each
case, (a) the text “, or becoming capable at such time of being declared,” shall
be deleted from Section 5(a)(vi)(1) of the Agreement, (b) the following
provision shall be added to the end of Section 5(a)(vi) of the Agreement: “but a
default under clause (2) above shall not constitute an Event of Default if (x)
the default was caused solely by error or omission of an administrative or
operational nature, (y) funds were available to enable the party to make the
payment when due and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay” and (c) the term
“Specified Indebtedness” shall have the meaning specified in Section 14 of the
Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of a party’s banking business).

 



-29-

 

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer and will not apply to Counterparty.

 

(d)Part 2(b) of the ISDA Schedule – Payee Representation:

 

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended (the “Code”)).

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Counterparty:

 

a.It is a national banking association organized or formed under the laws of the
United States and is an exempt recipient under section 1.6049-4(c)(1)(ii)(M) of
United States Treasury Regulations.

 

b.It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes.

 

(e)Part 3(a) of the ISDA Schedule – Tax Forms:

 

 Party Required to Deliver Document

 

  Form/Document/Certificate Date by which to be Delivered Counterparty A
complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.) (i) Upon execution and delivery of the Agreement; (ii)
promptly upon reasonable demand by Dealer; and (iii) promptly upon learning that
any such Form previously provided by Counterparty has become obsolete or
incorrect. Dealer A complete and duly executed United States Internal Revenue
Service Form W-9 (or successor thereto.) (i) Upon execution and delivery of the
Agreement; and (ii) promptly upon learning that any such Form previously
provided by Dealer has become obsolete or incorrect.


 



-30-

 

 

(f)Section 2(c) will not apply to the Transaction.

 

(g)Section 12(a)(ii) of the Agreement hereby is amended by deleting the text
thereof and inserting “[Reserved]” in place of such text. Section 12(b) of the
Agreement hereby is amended by striking the word “telex” and the comma
immediately preceding such word. For the avoidance of doubt, the text
“electronic messaging system” as used in Section 12 of the Agreement shall mean
only electronic mail (also known as e-mail).

 

(h)The Office of Dealer for this Transaction is New York.

 

28.           Any calculation, adjustment, judgment or other determination made
hereunder by Dealer or any of its affiliates with respect to the Transaction
(including, for the avoidance of doubt, in its capacity as Calculation Agent)
shall be furnished to Counterparty by Dealer as soon as is reasonably
practicable, together with a report (in a commonly used file format for storage
and manipulation of financial data but without disclosing any proprietary models
of the Calculation Agent or other information that may be proprietary or subject
to contractual, legal or regulatory obligations to not disclose such
information) displaying in reasonable detail such calculation, adjustment
judgment or other determination, as the case may be, and the basis therefor;
provided, that, in the case of determinations that are not calculations,
adjustments or other amounts, such a report shall be required only to the extent
that such a report is reasonably necessary to show such determination or the
basis therefor because such determination or basis is not apparent and such a
report shall not be required where such determination is stated to be at
Dealer’s sole election or discretion.

 

29.           “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include (i) any tax imposed on payments treated as dividends from
sources within the United States under Section 871(m) of the Code, or any
regulations issued thereunder (a “Section 871(m) Tax”) or (ii) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, each of a Section 871(m) Tax and a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

 



-31-

 

 

30.           Other Forward Transactions. Counterparty agrees that it shall not
cause to occur, or permit to exist, an Unwind Period at any time that there is
an “Unwind Period” (or equivalent term) under any Other Dealer’s Transaction.

 

31.           [RESERVED.]

 

32.           U.S. Resolution Stay Protocol: The parties acknowledge that both
parties have adhered to the ISDA 2018 U.S. Resolution Stay Protocol and
Attachment thereto as published by the International Swaps and Derivatives
Association, Inc. on July 31, 2018 (the “Protocol”), agree that the terms of the
Protocol are incorporated into and form a part of this Confirmation and agree
that, for such purposes, this Confirmation shall be deemed a Protocol Covered
Agreement, Dealer shall be deemed a Regulated Entity and Counterparty shall be
deemed an Adhering Party. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the terms of the Protocol will
govern. Terms used in this paragraph without definition shall have the meanings
assigned to them under the Protocol. For purposes of this paragraph, references
to “this Confirmation” include any related credit enhancements entered into
between the parties or provided by one to the other. In addition, the parties
agree that the terms of this paragraph shall be incorporated into any related
Covered Affiliate Credit Enhancements, with all references to Dealer replaced by
references to the covered affiliate support provider.

 

[Signature page to follow. Remainder of page intentionally left blank.]

 



-32-

 

 

  Yours sincerely,       JPMorgan Chase Bank, National Association       By: /s/
Kevin C. Cheng   Name:   Kevin C. Cheng   Title: Vice President

 

Confirmed as of the date first above written:

 

DUKE ENERGY CORPORATION       By: /s/ John L. Sullivan, III   Name:   John L.
Sullivan, III   Title: Assistant Treasurer  

 



 

 

 

SCHEDULE I

 

FORWARD PRICE REDUCTION DATES AND AMOUNTS

 



Schedule I-1

 

 

ANNEX A

 

PRIVATE PLACEMENT PROCEDURES

 

If Counterparty delivers Restricted Shares pursuant to Section 10 above (a
“Private Placement Settlement”), then:

 

(a)the delivery of Restricted Shares by Counterparty shall be effected in
accordance with customary private placement procedures for issuers comparable to
Counterparty with respect to such Restricted Shares reasonably acceptable to
Dealer. Counterparty shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Counterparty to Dealer (or any affiliate designated by
Dealer) of the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer);

 

(b)as of or prior to the date of delivery, Dealer and any potential purchaser of
any such Restricted Shares from Dealer (or any affiliate of Dealer designated by
Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for similarly-sized private placements of equity
securities for issuers comparable to Counterparty (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); provided that, prior to receiving or being
granted access to any such information, any such potential purchaser may be
required by Counterparty to enter into a customary non-disclosure agreement with
Counterparty in respect of any such due diligence investigation;

 

(c)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such
Restricted Shares by Counterparty to Dealer (or any such affiliate) and the
private resale of such Restricted Shares by Dealer (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size for issuers comparable
to Counterparty, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the mutual indemnification
of, and contribution in connection with the liability of the parties and the
provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and expenses in connection with such resale, including all
reasonable fees and expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of Counterparty customary
for issuers comparable to Counterparty and reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

 



 

 

 

(d)in connection with the private placement of such Restricted Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Restricted Shares by Dealer (or any such affiliate), Counterparty shall, if so
requested by Dealer, prepare, in cooperation with Dealer, a private placement
memorandum customary for comparable private placements and issuers comparable to
Counterparty and otherwise in form and substance reasonably satisfactory to
Dealer.

 

In the case of a Private Placement Settlement, Dealer shall, in its good faith
discretion, adjust the amount of Restricted Shares to be delivered to Dealer
hereunder and/or the applicable Daily Forward Price(s) in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by Dealer and may only be saleable by
Dealer at a discount to reflect the lack of transferability and liquidity in
Restricted Shares based on actual charges incurred or discounts given.

 

If Counterparty delivers any Restricted Shares in respect of the Transaction,
Counterparty agrees that (i) such Shares may be transferred by and among Dealer
and its affiliates and (ii) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed after the applicable
Settlement Date, Counterparty shall (so long as Dealer or any such affiliate is
not an “affiliate” of Counterparty within the meaning of Rule 144 under the
Securities Act) promptly remove, or cause the transfer agent for the Shares to
remove, any legends referring to any transfer restrictions from such Shares upon
delivery by Dealer (or such affiliate of Dealer) to Counterparty or such
transfer agent of seller’s and broker’s representation letters customarily
delivered in connection with resales of restricted securities pursuant to Rule
144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

 



 

 